IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10762
                        Conference Calendar



JOHN MCCOY,

                                         Plaintiff-Appellant,


versus

ANN RICHARDS ET AL.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:95-CV-179
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     John McCoy, Texas state prisoner #399292, appeals the

district court’s dismissal, with prejudice, of his civil rights

suit pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).   Although McCoy

argues that he was denied access to legal materials and legal

assistance to prepare his direct appeal, he has not alleged that

he was denied access to the courts.   Indeed, he asserts that his

appointed counsel prepared and timely filed a brief without

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10762
                                - 2 -

McCoy's legal input.   McCoy’s access-to-the-courts assertion is

without merit.   See Lewis v. Casey, 116 S. Ct. 2174, 2180 (1996).

Through appointed counsel, McCoy was provided the means for

ensuring a reasonably adequate opportunity to present his

defense.   The district court did not abuse its discretion in

dismissing McCoy’s claim as frivolous because it has no arguable

basis in law.    See Denton v. Hernandez, 504 U.S. 25, 31-34

(1992).

     McCoy’s appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   We caution

McCoy that any additional frivolous appeals filed by him will

invite the imposition of sanctions.   To avoid sanctions, McCoy is

further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous.

     McCoy’s motion to amend the record with his brief is DENIED.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED; MOTION DENIED.